DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 06/27/2022 have been fully considered but they are not persuasive. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Applicant argues that the secondary reference is relates to oral products and the disclosed particle size range for the tobacco particles is optimized to provide a desirable texture within the mouth of the consumer. However the secondary reference Griscik is directed to a method for making a smokeless tobacco articles. either tasted or inhaled (e.g., in a cigarette, cigar, or pipe). Smokeless tobacco articles are not combusted and include: chewing tobacco, moist Smokeless tobacco, Snus, and dry Snuff. Dry Snuff is finely ground tobacco that is placed in the mouth or used nasally [0003]. Examiner contends the particle size when used nasally by inhaling is relevant to the claimed invention and the primary reference therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have optimized the primary reference Hind in view of Griscik to arrive at the claimed invention. 
Regarding applicant’s arguments directed to the fact that Saito teaches cellulose and dolomite as alternatives for tobacco powder does not amount to a teaching or suggestion of a non-tobacco sheet, and one of ordinary skill of the art with arrive at such due to impermissible hindsight, Examiner respectfully disagrees. That courts have held that "[a]ny judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper." In reMcLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971). As stated in the previous office action, Saito teaches cellulose or dolomite are obvious variants to tobacco therefore it would be obvious of a skilled artisan within the art to chose from those variants. While using tobacco may be a preferred method of forming the smoking article of Saito there is no evidence that Saito discourages using cellulose or dolomite as alternatives. Furthermore, the court stated that "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." 391 F.3d at 1200-01, 73 USPQ2d at 1145-46. Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention that the sheet may be prepared with no tobacco material therefore reading on the limitation.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Hind et al. (US 3,385,303) and Griscik (US 2014/0261504) further in view of Saito (US 5,778,899).
Regarding claim 16, Hind teaches a sheet, comprising: cellulosic material comprising cellulose powder (preparing a tobacco product from bright tobacco stems, by treating the bright tobacco stems to remove the calcium and magnesium cross links from the pectinaceous material contained therein, without deleteriously affecting the fibrous nature of the cellulose and hemi-cellulose in the tobacco being treated; col. 1 lines 45-50) and one or more nicotine salts wherein at least about 20% by weight of the one or more nicotine salts is monoprotic. (Malic acid (0.51 pound), calcium hydroxide (0.13 pound) and nicotine (0.75 pound of 20% aqueous solution) were added to 4.6 pounds of distilled water col. 3 lines). Hind further teaches in Example 1 The base was 3.92 pounds of ground fiber which had been obtained from bright tobacco stems (col. 3 lines 25-27), addition of 1.36 pounds of 17% aqueous potassium hydroxide, and Malic acid (0.51 pound), calcium hydroxide (0.13 pound) and nicotine (0.75 pound of 20% aqueous solution) were added to 4.6 pounds of distilled water (col. 3 lines 25-38) which makes ground fiber (equivalent to claimed cellulose powder) is about 58.7% of dry weight basis therefore reading on the limitation of “a weight ratio of cellulose powder to total cellulosic material in the sheet on a dry weight basis is greater than about 1:2”. Hind does not explicitly teach cellulose powder has an average particle size of less than about 60 microns. However Griscik also directed to a smokeless tobacco article discloses a tobacco particles can include cellulose [0062] and smokeless tobacco article can comprise tobacco granules, powder, or flakes having an average tobacco particle diameter or width of about 20 microns to about 100 microns [0028]. Griscik further teaches the size of the tobacco and polymer particles can affect the texture of the resulting smokeless tobacco article [0030]. Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have optimized the process of modified Hind in view of Griscik to include tobacco particles with particle size of less than 60 microns because it has been combining prior art elements according to known methods to yield predictable results is prima facie obvious (See MPEP § 21431 (A)).
Hind does not explicitly teach that the wherein the sheet comprises no tobacco material. However in the same field of endeavor (a smoking article), Saito discloses the flavor-generating material is to be prepared in the form of a sheet; col. 1 lines 50-51 comprising tobacco power or cellulose or dolomite, implicitly teaching the sheet may be prepared with no tobacco material (col. 5 lines 40-46).  Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have modified the invention of Hind to include no tobacco because it has been held that simple substitution of one known element for another to obtain predictable results is prima facie case obvious See MPEP § 2143I (B).
Regarding claim 21, Hind teaches comprising sugar (Example 1).
Regarding claim 23, Hind teaches one or more aerosol formers selected from the group consisting of propylene glycol, triethylene glycol, 1,3-butanediol, and glycerine (col. 2 lines 65-67).
Claims 18-20, 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Hind et al. (US 3,385,303), Griscik (US 2014/0261504) and Saito (US 5,778,899), and further in view of Kobari et al. (US 3,718,153). 
Regarding claim 20 and 24, Hind does not explicitly teach one or more natural gum binders selected from the group consisting of guar gum, xanthan gum, and gum arabic and one or more nicotine salts selected from the group consisting of nicotine acetate, nicotine benzoate, nicotine gallate, nicotine lactate, nicotine laurate, nicotine levulinate, nicotine palmitate, nicotine pyruvate, nicotine sorbate, and nicotine stearate. However Kobari discloses a sheet-like material for smoking comprises 3-20% (based on the dried weight of the tobacco leaf substances mentioned hereinbelow) of a cellulose derivative such such as methylcellulose, carboxymethylcellulose, or natural gums such as guar gum, gum arabic, as a binder, and 2-8% of dialdehyde starch, glyoxal, and the like, as a water-proofing agent, together with other supplementary agents and a small quantity of water, are added to tobacco powder, tobacco dust, vein (these will be called "tobacco leaf substances" for short hereafter in the specification), so as to form moist powder mixture containing 30-60% (W.B.) of moisture (col. 4 lines 65-75). Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have optimized the product of Hind in view Kobari to correspond with that of the claimed invention to optimized the process of Hind in view Kobari because it has been held that wherein the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (See MPEP § 2144.0511 (A)).
Regarding claim 18-19, and 22, Hind does not explicitly disclose a weight ratio of fibrous material to nicotine salt in the mixture on a dry weight basis, the total cellulosic material content, and the weight ratio of reducing sugar to total sugar. However Kobari discloses 3-20% (based on the dried weight of the tobacco leaf substances mentioned hereinbelow) of a cellulose derivative such as methylcellulose, carboxymethylcellulose, or natural gums such as guar gum, gum arabic, as a binder, and 2-8% of dialdehyde starch, glyoxal, and the like, as a water-proofing agent, together with other supplementary agents and a small quantity of water, are added to tobacco powder, tobacco dust, vein (these will be called "tobacco leaf substances" for short hereafter in the specification), so as to form moist powder mixture containing 30-60% (W.B.) of moisture (col. 4 lines 65-75). Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have modified the process of Hind to in view of Kobari to correspond to that of the claimed invention because it has been held that wherein the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (See MPEP § 2144.0511 (A)).
Claims 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Hind et al. (US 3,385,303), Griscik (US 2014/0261504) and Saito (US 5,778,899) as applied to claim 16 above, and further in view of Gindrat (US 2014/0166032).
Regarding claim 26-28, Hind does not explicitly teach disclose gathering the sheet transversely relative to a longitudinal axis thereof; circumscribing the gathered sheet with a wrapper to form a rod, severing the rod into a plurality of discrete aerosol-generating rods and crimping the sheet prior to the gathering and an aerosol-generating article. However Gindrat teaches a rod for use in a smoking article is provided, the rod including a gathered sheet of homogenised tobacco material circumscribed by a wrapper, circumscribing the gathered continuous sheet with a wrapper to form a continuous rod; and severing the continuous rod into a plurality of discrete rods. The sheet is preferably crimped or otherwise textured (abstract). Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have optimized the sheet of Hind to correspond with that of the claimed invention in order for the sheet to exhibit lower weight standard deviations than rods with shreds of tobacco material [0014]. Ho (New) An aerosol-generating rod comprising a gathered sheet according to claim 16 circumscribed by a wrapper.
Regarding claim 29-30, Hind does not explicitly teach an aerosol-generating article comprising a combustible heat source and an aerosol- generating substrate located downstream of the combustible heat source, wherein the aerosol- generating substrate comprises an aerosol-generating rod according to claim 26 and an aerosol-generating article comprising an aerosol-generating substrate for an electrically-heated aerosol-generating system, wherein the aerosol- generating substrate comprises an aerosol-generating rod according to claim 26. However Gindrat further teaches a number of smoking articles in which tobacco is heated rather than combusted have been proposed in the art. Typically in heated Smoking articles, an aerosol is generated by the transfer of heat from a heat source, for example a chemical, electrical or combustible heat source, to a physically separate aerosol-generating Substrate, which may be located within, around or downstream of the heat source [0042]. Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have modified the invention of Hind to include the smoking articles of Gindrat because it has been held that combining prior art elements according to known methods/product to yield predictable results is prima facie obvious (See MPEP § 2143I (A)).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER KESSIE whose telephone number is (571)272-7739.  The examiner can normally be reached on Monday - Thursday 7:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER A KESSIE/Examiner, Art Unit 1747

/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715